                                                              ES DISTRICT
                                                             T            C
                                                           TA




                                                                                        O
                                                       S
 1   Glenn Rothner (SBN 67353)




                                                                                         U
                                                      ED




                                                                                          RT
     ROTHNER SEGALL & GREENSTONE




                                                  UNIT
 2                                                                      D
     510 South Marengo Avenue                                   DENIE
     Pasadena, CA 91101




                                                                                                 R NIA
 3
     grothner@rsglabor.com
 4   Telephone: (626) 796-7555                                                               a
                                                                              J. D a v i l




                                                  NO
     Facsimile: (626) 577-0124                                     d w a rd
                                                           Judge E




                                                                                                 FO
 5




                                                    RT




                                                                                             LI
     Daniel A. Zibel (admitted pro hac vice)         8/13/2020
                                             E




                                                      H




                                                                                        A
 6   Aaron S. Ament (admitted pro hac vice)    RN                 C
                                                                F
     Robyn K. Bitner (admitted pro hac vice)      D IS T IC T O
 7
     NATIONAL STUDENT LEGAL DEFENSE NETWORK              R
 8   1015 15th Street Northwest, Suite 600
     Washington, D.C. 20005
 9   dan@defendstudents.org
     aaron@defendstudents.org
10   robyn@defendstudents.org
11   Telephone: (202) 734-7495

12   Counsel for Plaintiffs

13                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF CALIFORNIA
14
15   AMERICAN FEDERATION OF TEACHERS,
     CALIFORNIA FEDERATION OF
16   TEACHERS, ISAI BALTEZAR, & JULIE
     CHO,                                        Case No. 20-cv-00455-EJD
17
                    Plaintiffs,                  PLAINTIFFS’ ADMINISTRATIVE
18
                                                 MOTION FOR LEAVE TO FILE
19   vs.                                         SURREPLY IN OPPOSITION TO
                                                 DEFENDANTS’ MOTION TO DISMISS
20   ELISABETH DEVOS, in her official capacity   AND TO GRANT DEFENDANTS LEAVE
     as Secretary of Education, & UNITED         TO RESPOND
21   STATES DEPARTMENT OF EDUCATION,
22
                    Defendants.
23
24
25
26
27
28
     PLAINTIFF’S ADMINISTRATIVE MOTION FOR LEAVE TO FILE SURREPLY IN OPPOSITION TO
     DEFENDANTS’ MOTION TO DISMISS AND TO GRANT DEFENDANTS LEAVE TO RESPOND—Case
                                    No. 20-cv-00455-EJD
 1          Pursuant to Civil L.R. 7-11, Plaintiffs Isai Baltezar, Julie Cho, American Federation of
 2   Teachers, and California Federation of Teachers (“Plaintiffs”) respectfully submit this
 3   administrative motion for leave to file a surreply to address Defendants’ Reply in Support of its
 4   Motion to Dismiss [Dkt. 28] (“Reply”). Attached hereto as Exhibit 1 is Plaintiffs’ proposed
 5   surreply.
 6          In its Reply, Defendants rely heavily on two cases that were not addressed in their
 7   opening memorandum of law. One case, Maryland v. United States Department of Education, __
 8   F. Supp. 3d __, No. 17-2193, 2020 WL 3029315 (D.D.C. July 17, 2020), was decided after
 9   Defendants’ filed their initial motion. An additional case, Marino v. National Oceanic &
10   Atmospheric Administration, __ F. Supp. 3d __, No. 18-CV-2750 (DLF), 2020 WL 1479515
11   (D.D.C. Mar. 26, 2020), was decided by the U.S. District Court for the District of Columbia

12   before Defendants’ motion was filed, but Defendants cite that case for the first time in their
13   Reply to rebut Plaintiffs’ asserted informational injuries as a basis for Article III standing.
14   Defendants’ Reply also makes additional arguments, and relies on facts not raised in their
15   opening memorandum of law. Consequently, Plaintiffs have not had a an opportunity to address
16   these arguments and facts.
17          Good cause exists to grant this motion. See, e.g., Landmark Screens v. Morgan, Lewis &

18   Bockius, No. 08-cv-2581 (JF), 2010 WL 3629816, at *2 (N.D. Cal. Sept. 14, 2010) (permitting a
19   surreply where an authority was cited for the first time in a reply); Altavion, Inc. v. Konica-
20   Monolta Sys. Lab., No. 07-cv-6358 (MHP), 2008 WL 2020593, at *1 n.1 (N.D. Cal. May 8,
21   2008) (permitting a surreply where the reply “posed new arguments and relied upon cases which
22   had not been previously cited”); Sharper Image v. Consumers Union of U.S., No 03-4094
23   (MMC), 2004 WL 2713064, at *1 n.1 (N.D. Cal. Feb 23, 2004) (considering a surreply in
24   response to arguments raised for the first time in defendant’s reply).
25          Plaintiffs’ counsel has contacted counsel for Defendants, who has stated that she
26   disagrees that issues other than the new Maryland decision warrant a surreply, but nevertheless
27   agreed to stipulate to Plaintiffs’ surreply on the condition that Defendants are given an
28   opportunity to respond. A Stipulation to Grant Plaintiffs Leave to File Surreply in Opposition to
     PLAINTIFFS ADMINISTRATIVE MOTION FOR LEAVE TO FILE A SURREPLY IN OPPOSITION                         1
     TO DEFENDANTS’ MOTION TO DISMISS AND TO GRANT DEFENDANTS LEAVE TO RESPOND
                                 Case No. 20-cv-00455-EJD
 1   Defendant’s Motion to Dismiss and Granting Defendants Leave to Respond is attached hereto as
 2   Exhibit 2. A proposed Order is attached hereto as Exhibit 3.
 3
                                                  Respectfully submitted,
 4
                                                  Glenn Rothner (SBN 67353)
 5                                                ROTHNER SEGALL & GREENSTONE
 6
                                                  Daniel A. Zibel (admitted pro hac vice)
 7                                                Aaron S. Ament (admitted pro hac vice)
                                                  Robyn K. Bitner (admitted pro hac vice)
 8                                                NATIONAL STUDENT LEGAL DEFENSE
                                                  NETWORK
 9
                                                  By:          /s/ Daniel A. Zibel           .
10
                                                                 DANIEL A. ZIBEL
11
     August 12, 2020                                                Counsel for Plaintiffs
12
13
14
15
16
17

18
19
20
21
22
23
24
25
26
27
28
     PLAINTIFFS ADMINISTRATIVE MOTION FOR LEAVE TO FILE A SURREPLY IN OPPOSITION                 2
     TO DEFENDANTS’ MOTION TO DISMISS AND TO GRANT DEFENDANTS LEAVE TO RESPOND
                                 Case No. 20-cv-00455-EJD
